PER CURIAM.
We affirm appellant’s conviction. We reverse, however, the order of restitution for $5,494.20. At appellant’s sentencing, the trial court reserved ruling on the amount of restitution until a hearing could be conducted on such. Nevertheless, the trial court entered the restitution order without affording appellant an opportunity to be heard on the *876matter. The state concedes the trial court erred. See Roundtree v. State, 661 So.2d 1249 (Fla. 4th DCA 1995). Accordingly, the restitution order is reversed without prejudice to enter another order after conducting a restitution hearing.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, POLEN and SHAHOOD, JJ., concur.